Exhibit 10.47
Mr. Kevin W. McAleer
17516 Oak Mount Place
Dallas, Texas 75287
     Re:      Amendment of Compensation Letter
Dear Kevin:
     This letter agreement (the “Amendment Agreement”) amends that certain
compensation letter between you and Penson Worldwide, Inc. (“PWI”) dated as of
February 15, 2006 (the “Compensation Letter”).
     You and PWI have agreed to amend the terms and conditions of the
Compensation Letter in order to bring those terms and conditions into
documentary compliance with the final Treasury Regulations under Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”).
Accordingly, you and PWI hereby agree that, effective December 31, 2008, the
Compensation Letter shall be amended as follows:
     1. Payment of Bonus. Any bonus payable to you with respect to any year
pursuant to Section 2 of the Compensation Letter will be paid to you not later
than the 15th day of the third calendar month following the close of such
calendar year.
     2. Severance Payment. Any severance payable to you under Section 8 of the
Compensation Letter will be paid in accordance with PWI’s normal payroll
practices for salaried employees commencing with the payroll date coincident
with or following your Separation from Service (as such term is defined under
Section 409A). Any such payments to which you become entitled shall be treated
as a right to a series of separate payments for purposes of Section 409A, and
each such separate payment that becomes due and payable during the period
commencing with the date of your Separation from Service and ending on March 15
of the succeeding calendar year is hereby designated a “Short-Term Deferral
Payment” and shall be paid during that period.
     3. Compliance with Section 409A.
          a. The Compensation Letter as amended by this Amendment Agreement is
intended to comply with the requirements of Section 409A. Accordingly, all
provisions herein shall be construed and interpreted to comply with Section 409A
and, if necessary, any such provision shall be deemed amended to comply with
Section 409A and the regulations thereunder.
          b. Notwithstanding any provision to the contrary in the Compensation
Letter as amended by this Amendment Agreement, no payments or benefits to which
you become entitled under the Compensation Letter in connection with the
termination of your employment with the Company shall be made or paid to you
prior to the earlier of (i) the first day of the seventh (7th) month following
the date of your Separation from Service due to such termination of employment
or (ii) the date of your death, if you are deemed, pursuant to the procedures
established by the Compensation Committee in accordance with the applicable
standards of Section 409A and the Treasury Regulations thereunder and applied on
a consistent basis for all

 



--------------------------------------------------------------------------------



 



for all non-qualified deferred compensation plans subject to Section 409A, to be
a “specified employee” at the time of such Separation from Service and such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Section 409A(a)(2). Upon the expiration of the applicable
Section 409A(a)(2) deferral period, all payments deferred pursuant to this
Section 3b shall be paid in a lump sum to you, and any remaining payments due
under the Agreement shall be paid in accordance with the normal payment dates
specified for them herein. The specified employees subject to such a delayed
commencement date shall be identified on December 31 of each calendar year. If
you are so identified on any such December 31, you shall have specified employee
status for the twelve (12)-month period beginning on April 1 of the following
calendar year.
          c. Unless required by Section 409A, the six-month holdback set forth
in Section 3b above shall not be applicable to (i) any severance payments that
qualify as Short-Term Deferral Payments and (ii) any remaining portion of such
severance payments paid after your Separation from Service to the extent
(A) that the dollar amount of those payments does not exceed two (2) times the
lesser of (x) your annualized compensation (based on your annual rate of pay for
the calendar year preceding the calendar year of your Separation from Service,
adjusted to reflect any increase during that calendar year which was expected to
continue indefinitely had your Separation from Service not occurred) or (y) the
maximum amount of compensation that may be taken into account under a qualified
plan pursuant to Section 401(a)(17) of the Code for the year in which you have a
Separation from Service, and (B) such severance payments are to be made to you
no later than the last day of the second calendar year following the calendar
year in which the Separation from Service occurs.
     6. Right to Advice of Counsel. You acknowledge that you have had the right
to consult with counsel and are fully aware of your rights and obligations under
the Compensation Letter and this Amendment Agreement.
     7. Remaining Terms: Except for the amendments set forth in this Amendment
Agreement, all of the other terms of the Compensation Letter shall remain in
full force and effect. This Amendment Agreement does not modify or affect your
at-will employment status, which means that you or the Company may terminate
your employment relationship at any time for any reason, with or without cause.

     
 
  Penson Worldwide, Inc.
 
   
 
  By: /s/ Philip A. Pendergraft
 
   
 
  Title: CEO
 
   
 
  Agreed and Acknowledged:
 
   
Date: December 31, 2008
  /s/ Kevin W. McAleer
 
  Kevin W. McAleer

2